ON REHEARING. Opinion delivered December 24, 1906. Hill, C. J. i. Appellant calls attention to an inaccuracy in this statement in the opinion: “Whether the residence (referring to Mrs. Berry’s residence in Delhi, La.) was insured in appellant company, or insured at all, was not shown.” Mrs. Berry testified that she had forgotten the name of the company in which the house was insured, and that most of the insurance was collected, and this evidence was properly abstracted, and the mistake was that of the writer of the opinion in summarizing the facts. It makes not the slightest difference whether Mrs. Berry collected the insurance in Delhi or not, and that fact had not the least weight in this case. Whether the company insuring her there was this company might have been of some moment as showing the answer was true or not true when it said former insurance was in this company; but the controlling feature in the whole matter is that the answer on .its face shows it is incomplete. 2. The 31st interrogatory contains four questions: “(1) Have you ever suffered loss by fire? (2) When? (3) If then insured, in what company? (4) How did it originate?” After the third is written “Yes,” and opposite the question is name of appellant company. All that is answered is that she had suffered loss by fire, and had been insured in appellant company. When the fire or fires occurred, and how it or they originated, are not answered. Counsel say that the question whether the answers were complete should have been submitted to the jury, and insist that the question should have gone to the jury under the 6th instruction requested by appellant. This instruction did not submit to the jury whether these answers in the light of the evidence were complete, but sought to have the jury find that if there had been a previous fire then such a fact was a concealment and vitiated the policy. But the question should not have been sent to the jury under any kind of instruction, for it was a matter of construction of a writing, a question for the court, not the jury. Motion denied.